UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    CHARLTON WOODYARD, SR,
    AND LUXORY 4 LESS
         Plaintiff,                                            Case: 1:16-mc-00135 (CKK)
         v.
    CHARLES L. HARPER SR.,
    AND 1244 H Street NE 20002,
         Defendant.


                                   MEMORANDUM OPINION
                                      (February 18, 2016)

         This matter is before the Court on pro se Plaintiff's filing of a document entitled “Plaintiff

Affidavit of Truth and Undisputable Facts” (“Plaintiff’s Affidavit” or “Plaintiff’s Complaint”).1

Plaintiff’s Affidavit has been docketed by the Clerk of the Court as an initial filing—and as of the

date of this Memorandum Opinion, the only filing—in a new miscellaneous action. See ECF No.

[1]. However, it appears to the Court that Plaintiff’s Affidavit is properly considered as a

complaint commencing a civil action, as Plaintiff’s Affidavit contains a caption that explicitly

identifies a plaintiff, Charlton Woodyard, Sr., and a defendant, Charles L. Harper Sr.,2 and also

describes a set of factual circumstances in numbered paragraphs. See Fed. R. Civ. P. 3 (“A civil

action is commenced by filing a complaint with the court.”); Fed. R. Civ. P. 7(a) (identifying a




1
 The caption in Plaintiff’s Affidavit also contains the language, “Affidavit of Fraud and False
Statements Against All Defendants, Pursuant to 26 U.S. Code 7296(1), (2), (30,(4) AND (5)(A),
(B).”

2
 The caption also names “Luxory 4 Less” as a plaintiff and “1244 H Street NE 20002” as a
defendant. Additionally, the caption references a purported DC Superior Court case numbered
2015-DHCD-DR-00018. However, the Court could not locate any such case when it reviewed
the DC Superior Court’s public docket.
complaint as one of seven pleadings allowed in a civil action). See also See Fed. R. Civ. P. 10

(requiring a pleading to contain a caption, the party’s names, and a statement of claims in numbered

paragraphs).

       Upon review of pro se Plaintiff’s Affidavit—which the Court has construed as a

complaint—the Court (1) concludes, pursuant to Federal Rule of Civil Procedure 12)(h)(3), that

this Court does not have subject matter jurisdiction to consider Plaintiff’s Complaint, because

Plaintiff’s filing has not met the “case or controversy” requirements under the United States

Constitution, and (2) concludes, pursuant to Federal Rules of Civil Procedure 8(a) and (12)(b)(6),

that Plaintiff’s Complaint fails to state a claim upon which relief can be granted. Accordingly, the

Court shall dismiss Plaintiff’s case without prejudice.

       If Plaintiff elects to file a new complaint, Plaintiff should file a complaint that meets the

requirements set forth in the Federal Rules of Civil Procedure, and Plaintiff should pay the filing

fee of $400 or file an application for a fee waiver.

                                       I. BACKGROUND

       As stated in Plaintiff’s Affidavit, Plaintiff Charlton E. Woodyard resides at 1244 H Street

NE, Washington, D.C. 20002. Pl.’s Affidavit at 1. On April 1, 2005, Plaintiff, acting as the

“Authorized Agent on behalf of Luxury4Less,” entered into a 45-year lease with Defendant lessor

Charles L. Harper Sr. on April 1, 2005, for the property known as 1244 and 1246 H Street NE,

Washington, D.C. 20002. Pl.’s Affidavit ¶ 1. Plaintiff’s Affidavit asserts that the property is zoned

as a “mixed use” property, which affords the owner the right to rent the property to either

commercial tenants or residential tenants or both. Id. ¶ 2. Plaintiff’s Affidavit alleges that

Defendant prepared the lease in “full knowledge that the second floor had previously been used as

a residential accommodation for his daughter,” and that Defendant received the “full rents for the

                                                  2
property and according to the lease there is no designation requiring separate receipts from each

of the two floor (sic).” Id. ¶ 3, 4. The Affidavit further asserts that Plaintiff applied for and

received a “Basic Business License” designating the property known as 1244 H Street NE for

residential housing. Id. ¶ 7. The Affidavit then references a sales brochure that was allegedly

“published with the approval and input” of the Defendant, which Plaintiff contends is further

evidence of the “property’s functional duality and desirable mixed use designation.” Id. ¶ 8. The

final paragraph of the Affidavit—titled “Investment Overview Investment Highlights”—contains

a description of the property, which advertises it as a “Second Story Office Renovated as Two

Bedroom Apartment in 2010.” Id. ¶ 8. The Affidavit concludes with a statement that “the Tenant

shall receive $1,205,306.67 as benefit of the signed lease with Charles L. Harper Sr.”

                                    II. LEGAL STANDARD

A. Dismissal For Lack Of Subject Matter Jurisdiction under Rule 12(h)(3)

       As courts of limited jurisdiction, federal courts must assure themselves of jurisdiction over

any controversy they hear. See Noel Canning v. NLRB, 705 F.3d 490, 496 (D.C. Cir. 2013). For

that reason, doubts about “subject matter jurisdiction may be raised at any time, even by the court

sua sponte.” Jerez v. Republic of Cuba, 777 F.Supp.2d 6, 15 (D.D.C. 2011); see also G. Keys

PC/Logis NP v. Pope, 630 F. Supp. 2d 13, 15 (D.D.C. 2009) (“When it perceives that subject

matter jurisdiction is in question, the Court should address the issue sua sponte.”). Moreover,

under Federal Rule of Civil Procedure 12(h)(3), “[i]f the court determines at any time that it lacks

subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3).

       In assessing its jurisdiction pursuant to Rule 12(h)(3), the court “must accept as true all of

the factual allegations contained in the complaint[,]” Brown v. District of Columbia, 514 F.3d

1279, 1283 (D.C. Cir. 2008) (citation omitted), and “the allegations of the complaint should be

                                                 3
construed favorably to the pleader.” New York v. Microsoft Corp., 209 F. Supp. 2d 132, 138 n.6

(D.D.C. 2002) (citation omitted).

        Although pro se complaints must be liberally construed, see Haines v. Kerner, 404 U.S.

519, 520 (1972), United States v. Byfield, 391 F.3d 277, 281 (D.C. Cir. 2004), this “benefit is not

[ ] a license to ignore the Federal Rules of Civil Procedure.” Sturdza v. United Arab Emirates,

658 F .Supp. 2d 135, 137 (D.D.C. 2009). Rather, even a pro se plaintiff must meet his burden of

proving that the Court has subject matter jurisdiction over the claims, including when the court

raises the issue sua sponte. Fontaine v. JPMorgan Chase Bank, N.A., 42 F. Supp. 3d 102, 106

(D.D.C. 2014).

B. Dismissal For Failure to State a Claim under Rules 8(a) and 12(b)(6)

        “Ordinarily, the sufficiency of a complaint is tested by a motion brought under Rule

12(b)(6), which tests whether a plaintiff has properly stated a claim” upon which relief can be

granted. Bauer v. Marmara, 942 F. Supp. 2d 31, 37 (D.D.C. 2013). However, if the complaint’s

failure to state a claim for the purpose of Rule 12(b)(6) “is patent, ‘it is practical and fully

consistent with plaintiffs’ rights and the efficient use of judicial resources’ for the court to act on

its own initiative and dismiss the action.” Id. (citation omitted); see also Baker v. Dir., U.S. Parole

Comm'n, 916 F.2d 725, 726 (D.C. Cir. 1990).

        Moreover, under Rule 8(a), a court is authorized to dismiss a complaint that does not

“contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). In order to meet the requirements set forth by Rule 8(a), a complaint must

contain, at minimum, “a short and plain statement of the claim showing that the pleader is entitled

to relief[.]” See Fed. R. Civ. P. 8(a). “The purpose of the rule is to give fair notice of the claim

                                                    4
being asserted so as to permit the adverse party the opportunity to file a responsive answer, prepare

an adequate defense and determine whether the doctrine of res judicata is applicable.” Brown v.

Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       Complaints submitted by plaintiffs proceeding pro se are reviewed by the court under “less

stringent standards than formal pleadings drafted by lawyers.” Kerner, 404 U.S. at 520. However,

the “procedural rules must be followed nonetheless, and district courts have discretion to dismiss

a pro se plaintiff's complaint sua sponte for non-compliance.” Fontaine, 42 F. Supp. 3d at 107.

Furthermore, a pro se complaint must still plead “ ‘factual matter’ that permits the court to infer

more than the ‘mere possibility of misconduct.’ ” Jones v. Horne, 634 F.3d 588, 596 (D.C. Cir.

2011) (citation and internal quotations omitted).

                                        III. DISCUSSION

       As explained above, Plaintiff’s Affidavit states that he should receive $1,205,306.67 as a

benefit of a lease between Plaintiff and Defendant Charles L. Harper, Sr. Plaintiff’s Affidavit,

however, does not contain any allegations that Plaintiff has suffered an injury, or that Defendant

has committed any wrongdoing. In the absence of any such allegations, this Court does not have

subject matter jurisdiction, because no “case or controversy” exists under the United States

Constitution, Article III, Section 2. See U.S. Const. Art. III, § 2; see also Ravulapalli v.

Napolitano, 840 F. Supp. 2d 200, 204 (D.D.C. 2012) (“The case or controversy requirement

‘means that, throughout the litigation, the plaintiff must have suffered, or be threatened with, an

actual injury traceable to the defendant[.]” (quoting Spencer v. Kemna, 523 U.S. 1, 7 (1998)).

Accordingly, the Court shall dismiss Plaintiff’s case for lack of jurisdiction pursuant to Rule

12(h)(3). See Fed. R. C. P. 12(h)(3) (“If the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.”).

                                                    5
       Moreover, because Plaintiff’s Affidavit contains no allegations that Defendant has

committed any wrongdoing, his Affidavit also fails to meet Rule 8(a)’s requirement that the

complaint contain a “a short and plain statement of the claim showing that the pleader is entitled

to relief[.]” See Fed. R. Civ. P. 8(a). At most, Plaintiff’s Affidavit permits the Court to infer a

“mere possibility of misconduct” by Defendant, which is insufficient to meet the pleading

standards set forth for pro se plaintiffs. Jones v. Horne, 634 F.3d at 596. Accordingly, the Court

shall dismiss Plaintiff’s case for failure to state a claim. See Fed. R. Civ. P. 12(b)(6).

                                        IV. CONCLUSION

       For the foregoing reasons, the Court shall dismiss Plaintiff’s case without prejudice. If

Plaintiff elects to file a new complaint, Plaintiff should file a complaint that meets the requirements

set forth in the Federal Rules of Civil Procedure, and Plaintiff should pay the filing fee of $400 or

file an application for a fee waiver.

       An appropriate Order accompanies this Memorandum Opinion.


                                                         /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       UNITED STATES DISTRICT JUDGE




                                                  6